Citation Nr: 1731165	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-31 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disorder, characterized as degenerative joint disease of the subtalar and metatarsal joints, to include as secondary to post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from July 1978 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Decision Review Officer, and before the undersigned Veterans Law Judge (VLJ) sitting at the RO, in December 2009 and February 2011, respectively; transcripts of both hearings have been associated with the record.

In September 2011 the Board remanded the case for further development, and did so again in February 2016. The appeal has now returned to the Board.


FINDING OF FACT

A left foot disorder, currently diagnosed as degenerative joint disease of the subtalar and metatarsal joints, is not etiologically related to any incident of active military service, nor did it manifest within one year of service; service connection is not in effect for PTSD.


CONCLUSION OF LAW

A chronic left foot disorder was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed and it is not secondary to service connected disability. 38 U.S.C.A. §§ 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for arthritis in the subtalar and metatarsal joints.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all relevant evidence, including both the medical and lay evidence, to determine its probative value; accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. When the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must weigh against a claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In deciding this claim of entitlement to service connection for a left foot disorder, the Board has reviewed all of the evidence in the record, and has fulfilled its obligation to provide an adequate statement of reasons or bases supporting this decision. See 38 U.S.C.A. § 7104 (d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The evidence establishes a current diagnosis of arthritis. The Veteran was diagnosed with degenerative joint disease of the left foot subtalar and metatarsal joints upon medical examination in April 2007 at the Bay Pines VA Healthcare System (HCS); the indication on that page of the record is illegible, but a subsequent reprinting clearly indicates the diagnosis. The Board therefore finds that a current disorder of left foot arthritis is demonstrated.

An in-service injury is not demonstrated. There are no recorded medical incidents relating to any left foot injury in the Veteran's service treatment records (STRs). During his December 2009 DRO hearing and his February 2011 VLJ hearing, the Veteran asserted that during training, he jumped over a wall and came down on his left foot, dislocating a bone. He further claimed that because he was committed to staying on track with his training, he refused to report the injury and self-treated, but was discharged a week later due to a separate incident. The Veteran claimed to have seen a doctor for treatment soon after discharge, but as will be discussed in detail under Duties to Notify and Assist, records of that treatment were sought unsuccessfully. The Veteran also stated that his mother's statement attested to a clear and present foot injury immediately upon his return home from service, but his mother's statement does not in fact attest to that. As such, the Board finds that the Veteran's stated narrative of his in-service injury is not credible.

With respect to the third element of service connection, a nexus or link between the current left foot arthritis disorder and active duty, service and post-service records do not support the claim. As discussed above, STRs do not document a chronic left foot disorder, or any other foot injury during active duty service.

There are no explicit medical opinions on the issue of nexus. During the examination that led to his original diagnosis, and in the report accompanying the Veteran's November 2007 foot surgery at the Bay Pines VA HCS, the Veteran stated to his doctors that he suffered foot pain since a 1995 foot fracture that he failed to treat, and that the pain progressively got worse since then. In neither case did the doctors comment on any connection between the Veteran's degenerative joint disease and his foot fracture, and did not mention his service at all. While these are not medical opinions directly addressing the nexus issue, the doctors here clearly did not view the Veteran's left foot disorder as connected to his service, and the Veteran clearly stated his view, in the context of treatment rather than pursuit of a claim, that his left foot disorder stems from his 1995 injury. The Board places probative weight on these statements of etiology, as they represents competent medical evidence regarding the etiology of the Veteran's left foot disorder. The doctors' statement is well-reasoned, and based on sound medical principles. 

Moreover, during a disability evaluation for Social Security Administration (SSA) disability in April 2009, the Veteran complained of foot pain since a left foot fracture as a paratrooper in 1999 during contemporaneous military service; during treatment at Bay Pines VA HCS in June 2010, he stated that he injured his left foot as a paratrooper in Iraq at an unspecified time; and during a medical evaluation for SSA in November 2009, he claimed a similar accident but in 2008. While his conflicting stories are directly contradicted by military records of his service solely in 1978, the Veteran still attributed foot pain to a more-recent left foot fracture in the context of treatment. 

Furthermore, as part of his questionnaire for SSA disability determination, the Veteran stated that his degenerative arthritis was the main limit on his ability to work, but claimed that it began to interfere in March of 2007, almost 30 years after discharge. While these statements regarding the onset of his foot pain are conflicting, in the context of treatment rather than pursuit of a claim the Veteran has clearly and consistently attributed the cause of his current left foot disorder to injuries other than during service.

In C. S.' buddy statement, he stated that the Veteran came home from active duty service with a brace on his left foot. C.S. is competent to make this observation, and is credible that the Veteran may have had a brace on his foot. Also, during his hearing, the Veteran described falling off a roof and fracturing his left foot in 1995 due to instability from his original injury during service. While the occurrence of this incident in 1995 does appear credible, the many conflicting versions of this incident make the actual chain of events difficult to verify. As lay people without medical training, neither C.S. nor the Veteran is competent to opine as to medical etiology or render medical opinions, in this case to establish that this brace implies a nexus between an injury in service and the current degenerative joint disease, or that previous injury during service contributed to instability and therefore another injury. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).

As such, while there is minimal competent evidence available, what evidence there is weighs against an entitlement for direct service connection for the Veteran's left foot disorder.

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. In this case, the first record of a diagnosis of degenerative joint disease of the subtalar and metatarsal joints in the claims file appears in November 2007, almost 30 years after discharge from service. As discussed above, C. S.' statement may credibly establish the Veteran's foot pain within a year of discharge, but this does not imply a manifestation of the current chronic disorder within a year after discharge. Therefore, service connection on a presumptive basis for a chronic disease is not warranted. 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Veteran's degenerative joint disease of the subtalar and metatarsal joints is a chronic disease listed in 38 C.F.R. § 3.309(a) and the Board must therefore address whether his reports of continuous left foot pain since service are a sufficient basis for an award of service connection. Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995). Once evidence is determined competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran contends that he experienced the onset of left foot pain during service, and that such pain has continued since then. In this case, the Board finds that the Veteran's reports of continuous symptoms of left foot pain since service are not credible in light of the contents of the STRs and post-service treatment record. As discussed, there are no complaints of left foot pain in the STRs, and the claims file does not include medical records of foot pain complaints by the Veteran before 2007. Moreover, when he stated that his foot pain began with the 1995 injury, the Veteran clearly contradicted his claim that his foot pain started in service and developed into his current chronic left foot disorder. The Veteran also claimed that his foot pain only became strong enough to interfere with his work in March 2007, per his SSA disability records. The Board notes that C.S.' statement does indicate a degree of foot pain upon the Veteran's discharge in 1978, illustrated by the claimed brace the Veteran wore. However, the statement does not outweigh the Veteran's conflicting narrative. 

The Veteran has asserted that the left foot disorder is secondary to PTSD.  Service connection for PTSD has been denied.  Therefore, service connection for disability caused or aggravated by PTSD may not be granted.

Therefore, the Board finds that service connection for the Veteran's left foot disorder must be denied, as the preponderance of the evidence is against a finding that the disability is related to active service. Indeed, there is no competent, credible evidence linking the Veteran's current left foot disorder to any incident of active service. There is additionally no credible, competent evidence which indicates that the Veteran had a chronic left foot disorder within one year of active service, nor a continuity of symptomatology from his service until the present.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107 (b). However, as there is not an approximate balance of evidence, that rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in the substantiation of a claim. VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

Here, to this end, the Veteran was provided this required notice and information in a October 2008 letter prior to initially adjudicating his claim in the August 2009 rating decision at issue, i.e. in the preferred sequence. Pelegrini, 18 Vet. App. at 120-21. The Veteran has not alleged any notice deficiency during the processing or adjudication of this claim, and certainly has not shown that any such error, even if committed, is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless. Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also 38 C.F.R. § 20.1102.

VA also has a duty to assist the Veteran in fully developing this claim, such as by obtaining all potentially relevant records, and providing an examination or obtaining a medical opinion when necessary to make a decision on the claim. This additional obligation does not apply if there is no reasonable possibility that the assistance would aid in substantiating the claim. To satisfy this additional obligation, the Veteran's STRs, VA records, SSA records, and lay statements have been obtained and associated with his file for consideration.

This claim was previously remanded by the Board in September 2011 to obtain records missing from the Veteran's claims file, and again in February 2016. The February 2016 remand required the RO to obtain private hospital records from treatment the Veteran claimed he sought for his left foot disorder shortly after discharge from service, and to subsequently provide the Veteran with a VA examination depending on the evidence provided by the records. The Veteran has been asked to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, so that VA could obtain these medical records; however, the Veteran has not provided this authorization. See, e.g., May 2016 returned mail, July 2016 and March 2017 VA 27-0820 Report of General Information, and January 2017 correspondence letters. The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and VA's duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190 (1991). If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence. Id. However the Veteran failed and/or refused to make contact with RO personnel or provide an updated mailing address, and did not provide the RO with an updated medical release for said hospital records despite multiple attempts. Consequently, the Board finds that there has been substantial compliance with these remand directives, and that the case may be adjudicated without the specified records or VA examination. See Stegall, 11 Vet. App. at 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


ORDER

Entitlement to service connection for a left foot disorder is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


